Citation Nr: 1718714	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-16 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1987 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The case was remanded in April 2015 for evidentiary development and for an addendum medical opinion. All actions ordered by the remand have been accomplished.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

The Veteran's chronic sinusitis was not caused or aggravated by his active service.


CONCLUSION OF LAW

The criteria for service connection for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Sinusitis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for this claim do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrolment and was not aggravated by such service. 38  U.S.C.A. §§ 1111, 1132. 

According to 38 C.F.R. § 3.304 (b), the term "noted" denotes only such conditions that are recorded in examination reports. A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304 (b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disability is noted upon entry into service, the Veteran may not bring a claim for service connection for that disability on a direct-incurrence basis, only instead a claim for aggravation of the disability during or as a result of his service. 

The Veteran's December 1986 entrance examination's report of medical history indicates the Veteran marked "no" regarding a history of sinusitis. No other notation indicates a preexisting condition or history of related symptoms. Thus the presumption of soundness applies. 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304 (b). As explained, to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disability existed prior to service and that it was not aggravated by service or that any worsening of the disability was not above and beyond the condition's natural progression. See VAOPGCPREC 3-2003 (July 16, 2003). 

There is no clear and unmistakable evidence that the disability preexisted service. While the Veteran has reported a history of sinus problems since childhood during medical evaluations, the record does not reflect the Veteran was diagnosed with sinusitis prior to his entry into service, nor was any sinus problems noted upon entry. 

Regarding the first element of service connection, medical evidence indicates the Veteran has chronic sinusitis, as confirmed by April 2009 and April 2010 VA outpatient notes, as well as the January 2013 VA examination. The Veteran underwent surgery to clear his sinuses in October 2009 but has continued his treatment for sinusitis.

Regarding the second and third elements of service connection, the Veteran contends that two incidents of upper respiratory infection (URI), when he was treated with the nasal spray decongestant Afrin, caused or aggravated his sinus condition because the repeated use of Afrin has been shown to worsen sinusitis. 
In January 1988, the Veteran reported a productive cough, nasal congestion and nasal drainage. During the examination he denied "any tenderness to front and maxillary sinuses upon percussion." He was diagnosed with an "obvious infection," was given Afrin nasal spray decongestant, but was not placed on antibiotics. He was not diagnosed with sinusitis.

In March 1988, the Veteran was diagnosed with a viral URI. He was given Afrin nasal spray for his nasal congestion, but was not placed on antibiotics. Two days later he was seen for symptoms noted as "resolving URI." He was not diagnosed with sinusitis.

On the July 1988 dental health questionnaire, he indicated he has sinus problems, which were noted as "seasonal" and related to temperature.

On the April 1989 dental health questionnaire, he did not indicate sinus problems.

The April 1990 separation examination did not indicate sinus problems nor a clinical diagnosis of chronic sinusitis.

At the April 2013 VA medical examination, the examiner opined  the Veteran's chronic sinusitis was less likely than not related to his two incidents of URIs because he was not treated with antibiotics on either occasion, and his symptoms reflected a viral condition, not sinusitis. The examiner noted the Veteran was not diagnosed with sinusitis during service, and did not indicate the onset of sinus conditions at his April 1990 separation examination. In November 2015 the same examiner reaffirmed his opinion that "it is less likely than note that the [Veteran's] chronic sinusitis was caused or aggravated by his asserted in-service treatment for URIs. His chronic sinus condition does not otherwise relate to his military service."

The preponderance of the evidence is against finding service connection for chronic sinusitis. Medical evidence indicates that the Veteran's in-service sinus complaints are not related to any current disorder. Both incidents were viral in nature, were not treated with antibiotics, and did not result in a diagnosis of sinusitis. The Veteran did not indicate sinus symptoms upon separation, and was not diagnosed with sinusitis until 2009, nineteen years after service. 

The Veteran has continuously indicated throughout the appeal that his current sinusitis is a result of the medical treatment he received in service. The Veteran is competent to report observable symptomatology of his condition and to relate a contemporaneous medical diagnosis. See Layno, 6 Vet. App. 465, 469; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer opinions as to the etiology of his current sinusitis. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Chronic sinusitis requires specialized training for determinations as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and its relationship to his medical treatment during service.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

ORDER

Entitlement to service connection for chronic sinusitis is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


